DETAILED ACTION


Status of Claims
Claims 1 – 11 were previously pending and subject to a non-final office action mailed 09/10/2021. Claims 1 & 7 – 10 were amended in a reply filed 12/07/2021. Claims 1 – 11 have been examined and are subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2021 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
The currently amended claims have overcome the previous rejection under 35 USC 112(b). 

Applicant’s arguments with respect to the previous rejections under 35 USC 102(a)(1) and 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over Meij (US 20190049988 A1) in view of Brady et al. (US 10310500 B1).

As per claim 1, Meij discloses a delivery vehicle comprising:
	


• a manufacturing device configured to manufacture a product ([0044], [0061], [0176], heated compartments to cook food while in-transit); 

	• circuitry configured to receive a delivery instruction to deliver the product to the delivery destination ([0035], [0063], [0169] – [0170], receiving routing data instructions to perform deliveries; [0015], [0033], on-board computer),

	• acquire the current position of the delivery vehicle ([0037], [0078] – [0079], [0082], [0154], [0192], GPS receiver to acquire the real time location),

	• estimate an expected arrival time for the delivery vehicle to arrive at the delivery destination based on the current position and the delivery destination ([0061] & Claim 42, calculating the ETA to delivery location using GPS location receiver data.), and

	• control the manufacturing device such that the expected arrival time and a manufacturing completion time of the product match each other ([0061], “the autonomous vehicle can be charged with starting the cooking and cooking the food whilst the delivery is underway in order to ensure that the food arrive at the delivery location at substantially the same time that the cooking process ends”; Claim 42).

Regarding the limitation,

	• a display configured to display an expected manufacturing completion time of the product, the display being provided on an outer wall of the delivery vehicle,

Meij, in [0061], discloses that the cooking of food is commenced at a particular time so that arrival at the delivery location coincides with the expected manufacturing completion time of the product.  Meij, in [0188], further discloses that the autonomous delivery vehicle has a “visual indicator” externally mounted in order to “indicate the delivery status of the food delivery vehicle,” which highly suggests, but does not appear to explicitly disclose displaying the expected manufacturing completion time of the product on an external visual indicator. However, Brady, in Fig. 4 & C 27, L 63 – C 28, L 3, teaches “a user interface 468” provided on an outer wall of a delivery vehicle, which is used to “display information to the human user, as appropriate.”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the exterior information display as taught by Brady to display the expected manufacturing completion time as in Meij with the motivation to display “information regarding such vehicles or their contents to humans,” as evidenced by Brady (C 7, L 46 – 50).

As per claim 2, Meij / Brady discloses the limitations of claim 1. Meij further discloses:

	• wherein the circuitry is configured to acquire the current position of the delivery vehicle ([0037], [0078] – [0079], [0082], [0154], [0192], GPS receiver to acquire the real time location) and 

	• estimate the expected arrival time when the delivery vehicle receives the delivery instruction ([0061], “the autonomous vehicle of the present invention …is also capable of calculating the estimated time of arrival at the delivery location”; Claim 42).
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Meij / Brady, in further view of Goto et al. (JP 2005309977 A, translation attached).

As per claim 3, Meij / Brady discloses the limitations of claim 1. To the extent to which Meij does not appear to explicitly disclose the following limitation, Goto teaches wherein the circuitry is configured to:



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Goto in the food delivery system of Meij / Brady so that “even if the delivery time is greatly increased due to congestion or the like, it is possible to provide the customer with a cooked food,” as evidenced by Goto ([0065]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Meij / Brady, in further view of Garden (US 20140370167 A1).

As per claim 4, Meij / Brady discloses the limitations of claim 1. To the extent to which Meij does not appear to explicitly disclose the following limitation, Garden teaches wherein the circuitry is configured to:

	• change a time to be spent on at least one step among product manufacturing steps such that the expected arrival time and the manufacturing completion time of the product match each other ([0005], [0012], [0098] – [0099], dynamically altering a cooking time “while enroute to accommodate changes in delivery times based on the occurrence of external events such as traffic accidents, congestion, or other delays.” The cooking conditions such as time and temperature are controlled “such that the cooking process in the respective cooking unit is completed at the approximate estimated time of arrival at the respective consumer location” [0007]).

.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meij / Brady / Garden, in further further view of Hegedus (US 4431681 A).

As per claim 5, Meij / Goto discloses the limitations of claim 4. Regarding the following limitation, Meij discloses wherein:

• the manufacturing device includes an oven that bakes {pizza} ([0043] – [0044], [0061], [0176], heated compartments for baking pizza while en-route inside a delivery in at least [0061]. 

To the extent to which Meij does not appear to explicitly disclose wherein the oven bakes bread dough, Garden teaches wherein:

	• the product is bread in (See [0043], noting that pizzas comprise crust, made from dough, and thus is interpreted as bread.). Rationale to combine Garden persists.

Regarding the following limitation,

	• the circuitry is configured to change a temperature and a cooking time of the oven for a baking loss rate of the bread dough to fall within a desired range such that the expected arrival time and the manufacturing completion time of the product match each other,

Meij discloses controlling the oven such that the expected arrival time and a manufacturing completion time of the product match each other in [0061] and claim 42. To the extent to which Meij does not appear to explicitly disclose changing a 

To the extent to which Meij does not appear to disclose wherein a desired baking loss rate is a factor that dictates a cooking time and temperature, Hegedus teaches this element in at least C. 3, L. 7 – 25, C. 5, L.34 – 40, and C. 6, L. 3 – 8, noting that baking time and temperature are adjusted to produce a particular bake loss rate, such as the “preferred” bake loss rate which varies “from 8-12%” (C. 3, L. 24 – 25). In other words, the preferred bake loss rate is dependent on the time and temperature at which a food product is cooked. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Hegedus in the food delivery system of Meij / Brady / Garden with the motivation to bake a food product “which although contains a high amount of moisture, is not perceived to be excessively moist and which provides desirable texture and structure in the finished …product,” as evidenced by Hegedus (C. 2, L. 42 – 47).

Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Meij / Brady, in further view of Klein et al. (US 20130117137 A1).

As per claim 6, Meij / Brady discloses the limitations of claim 1. To the extent to which Meij does not appear to explicitly disclose the following limitation, Klein teaches:

	• a payment receiving unit configured to receive a payment of a product price, wherein the circuitry is configured to suppress a handing over of the product by the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Klein in the food delivery system of Meij / Brady with the motivation to ensure that the product is delivered to the end user, rather than taken home in bulk by salespersons or stored/discarded as may be true of manually distributed products, as evidenced by Klein ([0023]).

As per claim 7, Meij / Brady discloses the limitations of claim 1. To the extent to which Meij does not appear to explicitly disclose the following limitation, Klein teaches:

	• wherein the display is configured to display at least one of information for specifying the product (Abstract, [0022], [0030], [0036], [0041], [0050], & [0052], the display presents product information to users),  and an inventory quantity of the product (See Fig. 1A & [0019], noting a display provided on an outer wall of an automated sales machine.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Klein in the food delivery system of Meij / Brady with the motivation to “provide more detailed product information to consumers …than a salesperson who may not have the time or the expertise to explain the product details,” as evidenced by Klein ([0030]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Droege (US 20160328669 A1), in view of Meij (US 20190049988 A1), in view of Brady et al. (US 10310500 B1).

As per claim 8, Droege discloses a mobile sale system comprising: a server ([0018] – [0019], [0083], & [0085]); and one or more delivery vehicles ([0033]), wherein:

• the server includes a memory that stores a management table in which a product is associated with each delivery vehicle among the one or more delivery vehicles ([0012] – [0013], [0034], [0037], [0039], [0083], [0085], maintaining an inventory of each delivery vehicle, which, as per at least [0018 – [0019], is implemented by a server, using “inventory log 132 of the database 30” as in [0072]. Also see [0018] – [0019] & [0084] – [0087], noting the use of memory devices to store data and instructions used by the system.), and 

• a processor configured to receive order information including information for specifying the product and information indicating a delivery destination from a user device ([0036], “place an order for a particular inventory item (and/or the number of inventory items) and a location where the inventory item is to be delivered… Such items requests 187 may be received by a request interface 115 of the on-demand delivery system 100”; [0013], [0046], [0060], [0068]; also [0075], receiving ordering customer’s location.),

• specify a delivery vehicle that handles the product specified by the order information among the one or more delivery vehicles with reference to the management table ([0013], [0079], “the user can submit the item request, which can trigger the on-demand delivery system to find an optimal delivery vehicle with the desired menu item in its inventory, and assign the optimal delivery vehicle to fulfill the item request.”),

	• transmit a delivery instruction including the order information to the specified delivery vehicle ([0044], “transmit delivery assignments 126 to the delivery vehicles 190 indicating a drop-off location 189 to fulfill a particular item request 187”; [0065], delivery assignment specifying particular food item. Also see [0036], [0041], delivery assignments 126 to fulfill particular item requests to the drop-off location.).

	• each of the one or more delivery vehicles includes… a motor configured to move the delivery vehicle from a current position to the delivery destination ([0037], 

	• each of the one or more delivery vehicles includes … a circuitry configured to  receive the delivery instruction ([0044], “transmit delivery assignments 126 to the delivery vehicles 190 indicating a drop-off location 189 to fulfill a particular item request 187”; [0065], delivery assignment specifying particular food item. Also see [0036], [0041], delivery assignments 126 to fulfill particular item requests to the drop-off location. As per [0081], each vehicle device 600 includes “a processor 610.”),

• each of the one or more delivery vehicles includes …an electronic control unit configured to acquire the current position of the delivery vehicle after the delivery instruction is received ([0045], Location data is continuously received by vehicle GPS device.; [0046], [0062], [0081].),

• estimate an expected arrival time for the delivery vehicle to arrive at the delivery destination based on the current position and the delivery destination ([0046], determining “an estimated time of arrival due to traffic conditions.”; [0088], functionality can be performed by on-vehicle mobile computing device 600.).
	
Regarding the following limitation, Droege discloses, in [0011], delivering “prepared food items… in a high quality state,” which suggests but does not appear to explicitly disclose what is taught by Meij:

	• each of the one or more delivery vehicles includes a manufacturing device configured to manufacture the product ([0044], [0061], [0176], heated compartments to cook food while in-transit),

	• control the manufacturing device such that the expected arrival time and a manufacturing completion time of the product match each other ([0061], “the autonomous vehicle can be charged with starting the cooking and cooking the food 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Meij in the food delivery system of Droege so that “the customer can be provided with the freshest food possible and minimise the “dead” time in between cooking and the customer taking delivery of the food in which time, the food quality can deteriorate, sometimes quite rapidly,” as evidenced by Meij ([0061]).

Regarding the limitation,

	• a display configured to display an expected manufacturing completion time of the product, the display being provided on an outer wall of the delivery vehicle,

Droege does not explicitly disclose – however Meij, in [0061], discloses that the cooking of food is commenced at a particular time so that arrival at the delivery location coincides with the expected manufacturing completion time of the product. Rationale to combine Meij persists. To the extent to which neither Droege nor Meij appears to explicitly disclose displaying the expected manufacturing completion time of the product on an external visual indicator, Brady, in Fig. 4 & C 27, L 63 – C 28, L 3, teaches “a user interface 468” provided on an outer wall of the delivery vehicle, which is used to “display information to the human user, as appropriate.”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the exterior information display as in Brady to display the expected manufacturing completion time as in Droege / Meij with the motivation to display “information regarding such vehicles or their contents to humans,” as evidenced by Brady (C 7, L 46 – 50).



Claims 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Garden (US 20140370167 A1), in view of Brady et al. (US 10310500 B1).

As per claim 9, Garden discloses a mobile sale management method executed by a delivery vehicle ([0048], vehicle) and a server ([0044], server),
	
• the delivery vehicle including a manufacturing device configured to manufacture a product ([0012], [0048], oven),

• the server being configured to receive order information including information for specifying the product and information indicating a delivery destination from a user device and to communicate with the delivery vehicle ([0040] & [0044]), the mobile sale management method comprising:

• (a) acquiring a current position of the delivery vehicle ([0047], GPS to acquire vehicle location; [0062], “the current location of the delivery vehicle 240”);

	• (b) estimating an expected arrival time for the delivery vehicle to arrive at the delivery destination based on the current position and the delivery destination ([0007], [0026] – [0027], [0046] – [0047], [0062]);

	• (c) causing the delivery vehicle to move to the delivery destination ([0046], providing “delivery routing instructions”; [0059], [0066] – [0067]);

	• (d) providing the manufacturing device with information for controlling the manufacturing device such that the expected arrival time and a manufacturing completion time of the product match each other (see at least [0004] - [0005], [0007], [0012], [0016], [0089], [0098] – [0099], & Claim 7, and esp. [0007], noting dynamically altering a cooking time and temperature “such that the cooking process in the 

Regarding the limitation,

	• (e) causing a display of the delivery vehicle to display an expected manufacturing completion time of the product, the display being provided on an outer wall of the delivery vehicle,

Garden, in [0060], discloses “data indicative of the remaining cooking time.” To the extent to which Garden does not appear to explicitly disclose displaying the expected manufacturing completion time of the product on an external visual indicator of the vehicle, Brady, in Fig. 4 & C 27, L 63 – C 28, L 3, teaches “a user interface 468” provided on an outer wall of the delivery vehicle, which is used to “display information to the human user, as appropriate.”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the exterior information display as in Brady to display the expected manufacturing completion time as in Garden with the motivation to display “information regarding such vehicles or their contents to humans,” as evidenced by Brady (C 7, L 46 – 50).

As per claim 10, Garden / Brady discloses the limitations of claim 9. Garden further discloses wherein the steps (a), (b), and (d) are executed by a circuitry mounted on the delivery vehicle (See at least Fig. 2A & [0039], [0047], [0060] – [0061], [0071] “all of the functionality of the order entry module 104, routing module 116, or the cooking module 118 may be performed using one or more additional computing devices … the routing module 116, and/or the cooking module 118 may be disposed in some or all of the delivery vehicles 240”; [0080] – [0081], [0093], & [0098], noting that the routing module 116 and/or the cooking module 118, may each perform all of the ETA calculations and cooking control functions, and may be installed on a computing device in each vehicle.).

As per claim 11, Garden / Brady discloses the limitations of claim 9. Garden further discloses wherein the steps (a), (b), and (d) are executed by an electronic circuit provided in the server (See at least [0007], [0039], [0044], [0046] – [0047], [0058], [0061] – [0062], [0071], [0093], & [0096] noting that “controller 102” may perform all of the functions, and may be located on a remote server.). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628